Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered August 1, 1991, convicting him of operating a motor vehicle while under the influence of drugs, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The admissibility of expert testimony is generally a matter committed to the trial court’s discretion (see, People v Cronin, 60 NY2d 430). Contrary to the defendant’s assertion on appeal, we do not find that the court erred in permitting the People’s experts to testify.
We also reject the defendant’s contention that the evidence adduced at trial was legally insufficient to establish his guilt. Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction.
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Rosenblatt, Pizzuto and Santucci, JJ., concur.